

	

		II

		109th CONGRESS

		1st Session

		S. 668

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Specter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide enhanced criminal penalties for willful

		  violations of occupational standards for asbestos.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Asbestos Standards Enforcement Act of

			 2005.

		2.Enhanced

			 criminal penalties for willful violations of occupational standards for

			 Asbestos

			

				Section 17(e) of the Occupational Safety and Health Act of 1970

			 (29 U.S.C. 656(e)) is amended—

				

					(1)

					by striking Any and inserting (1) Except as

			 provided in paragraph (2), any; and

				

					(2)

					by adding at the end the following:

					

						(2)Any employer who willfully violates

				any standard issued under section 6 with respect to the control of occupational

				exposure to asbestos, shall upon conviction be punished by a fine in accordance

				with section 3571 of title 18, United States Code, or by imprisonment for not

				more than 5 years, or both, except that if the conviction is for a violation

				committed after a first conviction of such person, punishment shall be by a

				fine in accordance with section 3571 of title 18, United States Code, or by

				imprisonment for not more than 10 years, or both.

						.

				

